Bronson, Chief Justice.
There can be little doubt that the writ was allowed at the March special term, on the supposition that the action before the justice was assumpsit on a promissory note, and the judgment in trover for boots and shoes. If such had been the fact, there would have been error in those parts of the proceedings, which are in the nature of a record, and a common law certiorari might have been an available remedy. "But it now clearly appears that the action was trover from beginning to end; and the only question which can be made, is, whether there was sufficient evidence to support the judgment. Such a question can not be reached by a common law certiorari, and it would be worse than useless to go on with the litigation. Motion granted.